                                               Certificate Number: 06531-AZ-CC-034834300


                                                             06531-AZ-CC-034834300




                    CERTIFICATE OF COUNSELING

I CERTIFY that on September 1, 2020, at 3:23 o'clock AM CDT, Moises C
Lopez received from Allen Credit and Debt Counseling Agency, an agency
approved pursuant to 11 U.S.C. 111 to provide credit counseling in the District of
Arizona, an individual [or group] briefing that complied with the provisions of 11
U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   September 1, 2020                      By:      /s/Seneca Lovett


                                               Name: Seneca Lovett


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).


Case 4:20-bk-12089-BMW        Doc 2 Filed 11/02/20 Entered 11/02/20 17:13:36               Desc
                              Main Document    Page 1 of 1
